979 F.2d 851
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William H. MILLSAPS, Jr., Plaintiff-Appellee,v.Anthony BRIGANO;  Richard Jent, Defendants-Appellants.
No. 92-3762.
United States Court of Appeals, Sixth Circuit.
Nov. 17, 1992.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The defendants appeal an order denying a motion to dismiss this civil rights action on grounds of qualified immunity.   This appeal was perfected while trial on the merits was pending.   Subsequently, a jury verdict in favor of the defendants was entered.   In a prior order, this court denied a stay pending appeal and also directed the defendants to state reasons, if any, why this appeal should not be dismissed as moot.   The defendants have responded that they know of no reason why the appeal should not be considered moot, but wish to reserve the right to cross-appeal the qualified immunity issue should plaintiff timely appeal.


2
Therefore, it is ORDERED that this appeal be dismissed as moot, without prejudice to the defendants' right to perfect a timely cross-appeal in the event that plaintiff timely appeals the judgment on the merits.